Pratt, J.
The legal objection to plaintiff’s recovery from defendant for services rendered in the proceedings before the surrogate was placed by the circuit judge on the proper ground. In those proceedings plaintiff was guardian ad litem for defendant’s children. Their'interests were not identical with those of their father, and any agreement of the father to compensate the guardian would be contrary to public policy". The evidence does not show that any service was rendered before the appointment as guardian. As to the one item on which plaintiff was allowed to go to the jury we find no error. There was a question of fact upon which the verdict was decisive. Judgment affirmed. Ho costs. ' • ’